EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Juan Zheng on September 7, 2021.

The application has been amended as follows: 
Claims 1 – 2, 6 – 7, 10 – 11, 14, 17, 19, 43, and 120 have been cancelled.
In Claim 63, Text Lines 16 – 17 have been deleted, i.e. the phrase “at least one of R1, R2, R4 and R5 is a crosslinking moiety or a bond, wherein the bond is configured to connect to a crosslinking moiety;” has been deleted.
In Claim 64, Text Lines 18 – 19 have been deleted, i.e. the phrase “at least one of R1, R2, R4 and R5 is a crosslinking moiety and a bond, wherein the bond is configured to connect to a crosslinking moiety;” has been deleted.
In Claim 68, Lines 1 – 2, “wherein in at least the first repeating unit or the second repeating unit” has been substituted with --wherein in the second repeating unit--

In Claim 72, Line 2, “R5 are each” has been substituted with --R5 in Formula (I) are each--
In Claim 80, Line 2, “R14 are each” has been substituted with --R14 in Formula (I) are each—
In Claim 97, Text Line 14, “one of R1b, R2b, R4b, and R5b is absent and the imidazolyl group” has been substituted with --when one of R1b, R2b, R4b, and R5b is absent, the imidazolyl group--
In Claim 97, Text Lines 20 – 21, “a bond, wherein the bond is configured to connect to a crosslinking moiety; the remaining three” has been substituted with                           --a bond which is configured to connect to a crosslinking moiety and the remaining three--
In Claim 97, Text Lines 31 – 32, “R5c is the crosslinking moiety” has been substituted with --R5c is a crosslinking moiety--
In Claim 97, Text Lines 33 - 35, “R5c is a bond configured to connect to the crosslinking moiety, wherein at least two repeating units of Formulas (IV-A), (IV-B), and (IV-C) are crosslinked by the crosslinking moiety” has been substituted with --R5c is a bond which is connected to the crosslinking moiety such that at least two repeating units of Formulas (IV-A), (IV-B), and (IV-C) are crosslinked--


Claims 63 – 64, 68 – 69, 72 – 73, 76, 80, 97, and 126 are allowed.
The following is an examiner’s statement of reasons for allowance: in conjunction with the above examiner’s amendments, applicant’s amendments to the claims filed August 6, 2021 are sufficient to overcome all outstanding claim objections and rejections under 35 U.S.C. 112(b).  Independent Claim 63, and all claims depending therefrom, were already indicated to be allowable over the prior art for the reasons detailed in the Non-Final Office action of May 7, 2021.  The instant application is thus in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.